Citation Nr: 0115954	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
special apportionment compensation in the amount of $748.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to December 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Committee on Waivers and Compromises (CWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to the benefit sought. 


FINDINGS OF FACT

1.  A special apportionment was awarded in August 1994 on 
behalf of the veteran's child because the veteran was 
incarcerated at the time, with special apportionment to be 
discontinued upon his release.  The appellant was divorced 
from the veteran. 

2.  The veteran was released from incarceration in January 
2000, and he informed the VA of his release in April 2000.  

3.  Considering that the veteran had been released from 
incarceration some months earlier, the special apportionment 
was terminated retroactively effective to February 1, 2000, 
and the overpayment at issue ensued.

4.  The failure of the appellant to report the veteran's 
release from incarceration did not reflect an intent on her 
part to seek an unfair advantage with knowledge of the likely 
consequences.



CONCLUSION OF LAW

The creation of the overpayment of special apportionment 
benefits in the amount of $748 did not involve fraud, 
misrepresentation, or bad faith on the part of the appellant.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
claimant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the claimant).  

The Board finds that the claimant was provided adequate 
notice as to the evidence needed to substantiate the claim.  
The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are numerous records in the file associated with 
the veteran's release from incarceration and resumption of 
child support payments.  The claimant has been offered an 
opportunity to submit additional evidence in support of her 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the 
claimant of the evidence needed to substantiate her claim, 
and the Board will proceed with appellate disposition on the 
merits.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(3)(2000).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of the . . 
. Government."  38 C.F.R. § 1.965(b)(3)(2000).  The Board 
also notes that any misrepresentation of material fact must 
be "more than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962 (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).

The claimant is the custodian of the veteran's son.  A 
special apportionment had been awarded on behalf of the 
veteran's child in August 1994 because the veteran was 
incarcerated at the time.  The award included notice to the 
effect that the "[a]pportionment [was] to be discontinued 
upon veteran's release from penal institution."

The veteran was released from incarceration in January 2000.  
Prior to his release, he executed a document, which, in 
pertinent part, included an acknowledgement and certification 
of his child support obligations.  In April 2000, he 
submitted documentation, including pay stubs, demonstrating 
his resumption of child support payments.  

In June 2000, the special apportionment was terminated 
effective from February 1, 2000 and the appellant was 
informed that an overpayment had been created.  In August 
2000, the claimant filed a claim for waiver of overpayment 
and asserted that she had no knowledge of the veteran's 
release and no contact with him.  She further claimed that 
the veteran contributed no child support.  She also submitted 
a financial status report indicating her sole income was from 
her employment.

The August 2000 CWC decision found that the claimant had 
failed to notify the VA of the veteran's release from 
incarceration and that resulted in an overpayment of special 
apportionment award.  The CWC found that there was a willful 
intention on the part of the claimant to seek an unfair 
advantage knowing that the consequences of her actions would 
result in a loss to the government.  The CWC found that the 
claimant received the overpayment as a result of bad faith.

The Board cannot concur with the finding of the CWC, and 
finds that the overpayment at issue in the case was not 
created due to the bad faith or lack of good faith of the 
claimant.  Initially, the Board observes that the claimant 
was notified in August 1994 of the special apportionment on 
behalf of the veteran's son.  She was divorced from the 
veteran at the time.  She was clearly notified that such 
payments would continue only while the veteran was 
incarcerated.  However, on her notice of award, there was no 
indication of any affirmative duty for her or her son to 
notify the VA as to the veteran's release from incarceration.  
Moreover, even had such a duty been imposed, such would have 
been an unreasonable requirement given the parties were 
estranged.  

Prior to his release from incarceration, the record suggests 
that the veteran was moved to a halfway house from which he 
began employment and initiated child support payments through 
the state child support unit.  His employment continued 
beyond his release, and a pay stub reflects support payments 
through March 24, 2000.  Inasmuch as support payments were 
initiated before the veteran's release, the claimant perhaps 
knew or should have known that further entitlement to VA 
apportionment benefits was uncertain.  She may even have 
known or should have known that his release was imminent.  
However, the claims file does not reflect that the veteran 
resumed contact with the appellant.  Also, inasmuch as the 
payments began prior to his release from incarceration, such 
payments do not of themselves serve as a signal that he was 
released.  Moreover, as mentioned above, the record does not 
demonstrate that the claimant was charged with any 
affirmative duty to notify as to the veteran's release.  

In order for the appellant's conduct to be a bar to waiver, 
it must have resulted from more of an affirmative 
misrepresentation that actually helped to create the 
overpayment at issue.  Such is not the case here.  While 
there is some question as to whether the claimant's income 
has been accurately reported, the loss to the government on 
appeal was not created by any such inaccuracies.  At most, 
the appellant's actions up until notice of the overpayment 
amounted to non-willful or mere inadvertence.  

The failure to report the veteran's release from prison, 
albeit the direct cause of the overpayment in question, did 
not represent an intent on her part to seek an unfair 
advantage with knowledge of the likely consequences.  As 
such, the appellant was not guilty of bad faith in the 
creation of the indebtedness now at issue.  In reaching this 
determination, the Board has resolved the benefit of the 
doubt in her favor.  38 U.S.C.A. § 5107(b).


ORDER

Bad faith on the part of the appellant not having been shown, 
the appeal is granted to the extent indicated.


REMAND

Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the RO has not adjudicated 
whether recovery of the overpayment would be against equity 
and good conscience.

In view of the above, the case is remanded to the RO for the 
following action:

1.  The originating agency should 
adjudicate the appellant's claim on the 
basis of whether recovery of the 
overpayment in question would be against 
the principles of equity and good 
conscience.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue in 
appellate status.  If the determination 
remains adverse to the appellant, she and 
her representative, if any, should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

